Name: Commission Regulation (EEC) No 2303/86 of 23 July 1986 fixing, for the 1986/87 marketing year, the accession compensatory amounts applicable to rice and the coefficients to be used for the calculation of the amounts applicable to certain processed products
 Type: Regulation
 Subject Matter: plant product;  monetary relations;  food technology;  agricultural policy
 Date Published: nan

 No L 201 / 16 Official Journal of the European Communities 24. 7 . 86 COMMISSION REGULATION (EEC) No 2303/86 of 23 July 1986 fixing , for the 1986/87 marketing year, the accession compensatory amounts applicable to rice and the coefficients to be used for the calculation of the amounts applicable to certain processed products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 468/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for rice as a result of the accession of Spain ('), and in particular Article 8 thereof, Whereas Article 72 ( 1 ) of the Act of Accession stipulates that the accession compensatory amounts are to be equal to the difference between the prices fixed for Spain and the intervention prices applicable for the Community as constituted on 31 December 1985 ; whereas, in respect of paddy rice, Regulation (EEC) No 468 /86 provides that the difference may be adjusted to make the products concerned comparable ; Whereas , under Article 117 (5) of the Act of Accession , the accession compensatory amounts for processed products are to be derived from those applicable to the products to which they are related, with the help of coef ­ ficients to be determined ; whereas these coefficients are to be fixed having regard to technical factors in proces ­ sing and also to the fact that the compensatory amounts will apply to imports , to exports and to trade between the Community as constituted on 31 December 1985 and Spain ; Whereas, under Article 117 (6) of the Act of Accession , the compensatory amount for broken rice is to be fixed at a level that takes into account the difference between the supply price in Spain and the threshold price ; whereas the difference recorded on 1 March 1986 should be reduced in seven stages ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 For the period 1 September 1986 to 31 August 1987, the accession compensatory amounts applicable to the products referred to in Article 1 ( 1 ) (a) and (b) of Council Regulation (EEC) No 1418/76 (2) shall be as shown in the Annex to this Regulation . The following shall be as shown in the same Annex :  for the period 1 September 1986 to 31 August 1987, the accession compensatory amounts applicable to the products referred to in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76,  the coefficients referred to in Article 117 (5) of the Act of Accession . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53 , 1 . 3 . 1986 , p. 28 . (2) OJ No L 166, 25 . 6 . 1976, p. 1 . 24. 7 . 86 Official Journal of the European Communities No L 201 / 17 ANNEX CCT heading No Basic product Description Coefficient Accession compensatory amount (ECU/tonne) 10.06 Rice : B l Other : l I l Paddy rice ; husked rice : a) Paddy rice : 1  Round grain  65,31 2  Long grain  65,31 b) Husked rice : l 1  Round grain  81,64 2  Long grain  81,64 II Semi-milled or wholly milled rice : a)\ Semi-milled rice : 1  Round grain  98,91 2  Long grain '  110,37 b) Wholly milled rice : 1  Round grain  105,34 2  Long grain  118,31 III  Broken rice  25,25 11.01 li li F Broken rice Rice flour 1,06 26,76 11.02 AVI Broken rice Rice groats and meal 1,06 26,76 E II d) 1 Broken rice Flaked rice 1,80 45,45 F VI Broken rice Rice pellets 1,06 26,76 11.08 All Broken rice Rice starch 1,52 11,02